Citation Nr: 1130798	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to October 30, 2008 and 70 percent disabling from December 1, 2008.  

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In a November 2009 rating decision, the RO granted a temporary evaluation of 100 percent effective October 30, 2008 because of hospitalization over 21 days and a 70 percent rating, effective December 1, 2008.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a January 2011 VA examination, the Veteran reported that he continues to be treated by the Mental Health Copper Team at the Dallas VA medical center (VAMC) and that he had a mental health appointment in February 2011.  The most recent treatment records from the Dallas VAMC are from September 2010.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

The issue of a total disability rating for compensation rating based on individual unemployability was raised by the evidence of record.  In April 2010, the Veteran's representative requested that the Board consider whether the Veteran is marginally employed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.

Therefore, further development is warranted to ascertain whether the Veteran's symptoms attributable to PTSD more nearly approximate the criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability by sending the Veteran a VCAA letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

2.  Obtain the Veteran's outpatient treatment records from the Dallas VAMC and associated outpatient clinics in the North Texas Healthcare System dated from September 2010 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, that fact should be noted in the claims file.

3.  The record reflects that as of January 2011, the Veteran was employed with the U.S. Postal Service.  The AMC/RO should obtain verification of current employment, if any, as well as income, and determine if the Veteran has substantially gainful employment, or is unemployed or only marginally employed.

4.  If the Veteran does not have substantially gainful employment or is unemployed or only marginally employed, then schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disability on his ability to obtain and maintain employment.  The claims folder should be made available to the examiner in conjunction with the examination.   The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and, after a review of the claims file and a physical examination of the Veteran, to provide an opinion as to whether is it at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities, along or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner is instructed to disregard the effect of age or any non service connected disability when offering an opinion.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  After the development has been completed, adjudicate the claim for an increased rating for PTSD.  Then, adjudicate the claim for a TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


